DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with KENNETH ALTSHULER on 13 April 2021.
The application has been amended as follows: 
The specification is amended (pursuant to the amendments filed 08 April 2021) as follows -

[00139] As shown in Figs. 11 and 12, and as noted above, the inboard end of the extended flat surface 354 angularly joins with the outboard end of the abbreviated side wall 350h at the juncture 341. The abbreviated side wall 350h extends from the inboard end thereof, at the juncture 340, outward to the juncture 341, from which the extended flat surface 354 extends angularly to a juncture 342b with the common external surface 195. In this embodiment, the extended flat surface 354 and the abbreviated side wall 350h collectively define the second side of the slot 350, or simply the second side wall. The extended flat surface 354A comprises or otherwise makes up at least a majority of the second side wall, if not the entire side wall. The flat surface 354A extends away from the extended barrier side wall 350b. As shown in Fig. 11, the first side of the slot 350 and the second side of the slot 350 are asymmetric from one another when viewed across the transaxis 202.

The Claims are amended as follows:

1. (Currently Amended) A medicinal cream dispensing method comprising: 
providing an applicator that includes a stem defined about an axis, a medicinal cream passageway extending through the stem along at least a portion of the axis,
feeding medicinal cream through an entry port in communication with the axial passageway;
moving the medicinal cream through the medicinal cream passageway and out from the applicator via a slot defined along a transaxis plane extending radially from the axis; 
a first slot side wall spaced apart from a second slot side wall defining the slot,
at least a portion of the first slot side wall is parallel with and spaced apart from the transaxis plane, 
at least a majority of the second slot side wall extending angularly away from the first side wall; and
wherein the first slot side wall and second slot side wall are asymmetric from  one another as viewed across the transaxis plane.

5.    (Currently Amended) The medicinal cream dispensing method of claim 1 wherein the at least the majority of the second slot side wall comprises a flat surface.

9.    (Currently Amended) A method of delivering cream through a cream passage, the method comprises the steps of:
feeding the cream through an entry of the cream passage, through the cream passage, and out from a slotted exit of the cream passage into an anus or vagina, the cream passage defined along an axis of an applicator stem, 
the slotted exit comprising a first elongated side that possesses a first surface that is defined along a secondary plane that is parallel to a transaxis plane that extends through the axis, 
the slotted exit comprising a second elongated side that is parallel to the first elongated side but possesses a second surface with a majority of the second surface angled away from the transaxis plane; and
wherein the first elongated side and the second elongated side are asymmetric from one another as viewed across the transaxis plane.
17.    (Currently Amended) A method for dispensing medicinal cream in an anus or vagina, the method comprising:
providing an applicator stem extending along an axis; and 
feeding the medicinal cream into an entry port through a passageway and out at least one elongated exit slot,
the elongated exit slot comprising a first side and a second side that is parallel to the first side, the first side comprising a first flat surface that is defined along a first plane that is parallel to a transaxis plane extending through the axis,
the second side comprising a second flat surface that makes up at least a majority of the second side, the second flat surface is defined along a second plane that is angled away from the transaxis plane; and
wherein the first side and the second side are asymmetric from one another as viewed across the transaxis plane.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims further narrow the presented claims to define and distinguish over the prior art by requiring the first and second sides/slot side walls exhibit asymmetry from one another .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783